Citation Nr: 1725688	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-30 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to October 1966, to include service in the Republic of Vietnam from May 1965 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was last before the Board in November 2016, when the appeal was remanded in order for the RO to schedule the Veteran for a Travel Board hearing.  Subsequently, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In August 2012, the RO requested that the Veteran be afforded a VA examination of his low back and bilateral knees.  During the August 2012 examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine and bilateral knee strain.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine and his bilateral knee strain were not related to his service.  In support, the examiner stated that review of the record failed to reveal any evidence of lumbar spine or knee disabilities in service, or in close proximity to separation from service.
However, nowhere in his opinion did the VA examiner address the Veteran's December 2010 statement that asserted his low back and bilateral knee disorders were a result of his parachute jumps in service.  Additionally, at the January 2017 Board hearing, the Veteran testified that he may have done at least 100 parachute jumps while in service, that he first noticed problems with his back and knees approximately a year before he was discharged from service, and that he has had pain continuously since then.  The Board notes the Veteran's DD-Form 214 shows that his military occupational specialty in service was a parachute rigger, and that he earned his parachute badge, among other awards.  Thus, multiple parachute jumps are consistent with the circumstances of the Veteran's service.  

Further, subsequent to the August 2012 VA examination, the Veteran submitted private treatment records from Dr. R.B. that showed the Veteran was diagnosed with left knee osteoarthritis and underwent a left total knee replacement in February 2015.  Additionally, the Veteran submitted a Disability Benefits Questionnaire (DBQ) from Dr. R.B. that stated the Veteran was also diagnosed with right knee osteoarthritis.  However, while Dr. R.B. stated he performed radiographic studies of the Veteran's bilateral knees that documented both left and right knee osteoarthritis, these studies are not currently in the record.  Further, the record does not contain any evidence of treatment by Dr. R.B. for the Veteran's right knee.

Consequently, in light of the above, the Board finds that the August 2012 VA examination and medical opinions are inadequate.  Thus, a remand is necessary in order to afford the Veteran another VA examination in order to obtain an adequate examination and medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, as there appears to be outstanding private treatment records, to include records that could substantiate a diagnosis of right knee osteoarthritis, a remand is also necessary in order to obtain those records and any other outstanding private or VA treatment records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. §3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Daytona Beach VA Outpatient Clinic, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any continued private treatment, including treatment from Dr. R.B., that he may have had for his low back or bilateral knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records, to include any relevant radiographic studies, with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine whether his low back and bilateral knee disorders are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all low back and bilateral knee disorders found, to include any arthritic conditions thereof.  

The examiner should then opine whether the Veteran's low back and bilateral knee disorders at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include any parachute jumps and hard landings.

The examiner should explicitly address the Veteran's contentions and his lay statements, to specifically include his December 2010 statement, and his testimony at the January 2017 Board hearing, regarding onset of symptomatology and any continuity of symptomatology since discharge from service.

For purposes of the above opinions, the examiner should take as conclusive fact that the Veteran participated in parachute jumps and had hard landings, during military service, as confirmed by his receipt of a Parachute Badge.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for low back and bilateral knee disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





